Citation Nr: 1811201	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome, to include as secondary to service connected contact dermatitis.  

2.  Entitlement to service connection for substance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2005 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in September 2017 and a copy of that transcript is of record.  

The Board acknowledges that in June 2017 the Veteran filed a notice of disagreement (NOD) with an August 2016 rating decision.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) notes receipt of the NOD as to these claims.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and additional action is pending, no further action on the part of the Board is warranted at this time.

The issue of entitlement to service connection for substance abuse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's dry eye syndrome is related to her military service.  
CONCLUSION OF LAW

The criteria for service connection for dry eye syndrome have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by way of a March 2011 letter.  See VA Form 21-526EZ; see also 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Analysis

The Veteran contends that she had dry eyes in service due to working in front of a computer.  The Veteran also contends that her dry eye was worsened after her in-service PRK surgery.  The Veteran also contends that her dry eye is secondary to her service-connected contact dermatitis.  See September 2017 Board Hearing.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of dry eye syndrome as illustrated by the March 2016 VA examination.  

Additionally, a December 2005 service treatment record shows that the Veteran was treated for conjunctivitis of the right eye.  The Veteran was prescribed artificial tears.  A December 2008 service treatment record shows that the Veteran had a history of dry eyes.  A December 2008 service treatment record shows that the Veteran underwent refractive surgery.  A March 2009 refractive error follow-up surgery shows that the Veteran reported very dry eyes.  As such, the Veteran's claim turns on whether her currently diagnosed dry eye syndrome is related to her military service.  

In this regards, the Veteran's October 2005 enlistment report of medical examination is absent of any notations of defects or diseases.  The August 2009 separation report of medical history shows that it was noted that the Veteran had PRK surgery in 2008.  

The Veteran was afforded a VA examination in March 2016.  The examiner diagnosed keratitis, viral conjunctivitis, corneal abrasions and dry eyes.  The Veteran reported that she wore glasses for myopia and had PRK in service in 2008.  The Veteran reported no complications from the surgery.  The Veteran reported that her pre-existing dry eye was worse following PRK.  The examiner concluded that it was less likely than not that the Veteran's condition was related to her military experience.  The examiner explained that the Veteran does have dry eye syndrome which is chronic and a known complication of refractive surgery.  

First, the Board acknowledges that the March 2016 VA examiner diagnosed keratitis, viral conjunctivitis and corneal abrasions.  However, the Veteran does not contend, and the most competent and credible evidence of record does not suggest, that these diagnoses warrant service connection under any theory of entitlement.  Therefore, the Board will not address these diagnoses further.  
The Board acknowledges that the VA examiner stated that it was less likely than not that the condition was related to the Veteran's military service.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1).  The examiner did not account for the Veteran's reported dry eyes before the PRK surgery in his rationale.  Rather, the examiner merely noted the Veteran's assertions of worsening symptoms after the surgery and provided the rationale that dry eye syndrome is a known complication of refractive surgery.  The Board resolves reasonable doubt in favor of the Veteran that the onset of her dry eye syndrome occurred in service which was aggravated by her PRK surgery. Therefore, service connection for dry eye syndrome is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for dry eye syndrome is granted.  


REMAND

The Veteran contends that her substance abuse disorder is secondary to her PTSD.  See September 2017 Board hearing transcript.  

The Board notes that pursuant to 38 U.S.C. §§ 105, 1110, and 1131 (2012), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  However, the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Brown, 237 F. 3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  

In this case, the Veteran was afforded VA examinations in December 2011 and August 2015.  The August 2015 examiner noted the Veteran's reported substance abuse problems but did not provide an opinion regarding the nature and etiology of such abuse.  As such, a remand is necessary to determine the nature and etiology of the Veteran's substance abuse.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated January 2018 to the present.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her substance abuse disorder.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse (including illicit drugs, prescription drugs, and alcohol) was caused by the Veteran's service connected PTSD, to include as a coping mechanism for her PTSD symptoms.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse (including illicit drugs, prescription drugs, and alcohol) was aggravated beyond its natural progression by the Veteran's service connected PTSD, to include as a coping mechanism for her PTSD symptoms.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  

3. After completing the above, and any additional development deemed necessary, the claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


